Citation Nr: 0422020	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-10 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

The Board notes that in his substantive appeal (VA Form 9), 
received in February 2003, the veteran indicated that he 
wished to have a Board hearing before a Veterans Law Judge at 
the local VA office in Chicago, Illinois.  Thereafter, VA 
received correspondence from the veteran stating that he 
wished to withdraw his request for a Travel Board hearing.  
See 38 C.F.R. § 20.704(e) (2003). 

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
claim now before the Board.  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The veteran contends that while in basic training, he saw a 
friend killed when a loaded machine gun accidentally went 
off.  Also, he claims that while stationed in Germany, he 
witnessed an altercation between two service members that 
resulted in an assault with a knife.  Additionally, the 
veteran alleges that, while still in Germany, he witnessed 
another soldier raping a civilian woman.  When he attempted 
to help the young woman by pulling the soldier off her, he 
began strangling and holding the soldier as a shield as other 
men started kicking and hitting him.  When the veteran was 
able to get up, the soldier who he had pulled off the young 
woman was bleeding from the nose and mouth and was not 
moving.  The veteran states that he went to his barracks and 
reported the situation to the Officer of the Day.  The 
Officer of the Day and the veteran returned to the site of 
the incident where the young woman was still being raped.  At 
that point, the veteran contends that the Officer of the Day 
told the veteran to leave and that he would take care of the 
situation.  He states that the soldier whom he had pulled off 
the young woman was still unmoving and he was scared that the 
soldier was dead.  The veteran claims that he put the soldier 
in the back of his jeep and left him alongside a building so 
someone would find him.  The veteran alleges that he heard 
that the young woman was sent to a hospital.  As a result of 
being attacked by other soldiers during the rape, the veteran 
contends that he was treated for broken ribs.  He states that 
he can still hear the young woman calling for help and can 
still see the soldier's face whom he believes he killed.  The 
veteran claims that his PTSD symptomatology includes anxiety, 
hyperstartle response, difficultly sleeping, and reliving his 
above-described experiences.

The Board finds that a remand is necessary to ensure complete 
compliance with the VCAA and its implementing regulations.  

First, remand is indicated to ensure that the veteran is 
appropriately notified as to the nature of evidence needed to 
support his claim and whether he or VA is responsible for 
obtaining such.  In particular, the veteran should be advised 
that alternate sources of evidence, such as civilian police 
reports, and, statements from fellow service persons and 
family members, may be probative of his claim and afforded an 
opportunity to submit such.  The veteran should also be 
requested to provide the name of the soldier whose death he 
witnessed while in basic training.  

Second, pursuant to 38 C.F.R. § 3.159(c)(2), VA must make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim, to include obtaining 
records in the custody of a Federal department or agency, 
such as medical and other records from VA medical facilities 
and from the Social Security Administration (SSA).  VA will 
end its efforts to obtain these records only if VA concludes 
that the records sought do not exist or that further efforts 
to obtain those records would be futile.  In regard to his 
claim for service connection for PTSD, the Board observes 
that he submitted two Authorization and Consent to Release 
Information to VA forms dated in March 2002 indicating 
treatment for PTSD and depression from November 2001 to the 
present at the Rockford Vet Center and from 1985 to the 
present at the VA Primary Clinic in Rockford and the VA 
Hospital in Madison.  These relevant records are not 
contained in the claims file, and as such, should be obtained 
prior to adjudication of the veteran's PTSD claim.  
Additionally, while on remand, any outstanding records of 
other relevant medical treatment, for PTSD should be obtained 
for consideration in connection with the veteran's appeal.  
The Board also notes that a February 1986 letter from SSA 
indicates that the veteran had a pending disability claim and 
was scheduled for a mental examination in February 1986.  
Records relevant to any disability determination made or 
medical records, to include the February 1986 mental 
examination, relied on in reaching such determination should 
be associated with the claims file.

Third, in this case, when the RO requested the veteran's 
service medical and personnel records from the National 
Personnel Records Center (NPRC), the NPRC responded that the 
records had been destroyed in the 1973 fire.  The Board finds 
that due to the destruction of the veteran's service medical 
and personnel records in the 1973 fire, under the VCAA, VA 
owes a heightened duty to assist him in substantiating his 
claims.  In that regard, while on remand the RO should 
request the veteran to provide the name of the hospital where 
he was treated for broken ribs following the rape incident, 
as described above.  Thereafter, the RO should attempt to 
obtain these hospitalization and treatment records from the 
NPRC or any alternate source, to include civilian sources.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his service 
connection claims, and indicating whether 
the veteran should submit such evidence 
or whether VA will obtain and associate 
such evidence with the claims file.  The 
veteran should be requested to submit all 
evidence in his possession pertinent to 
the appeal.  The RO should specifically 
advise the veteran to submit any 
additional evidence, such as the name of 
the soldier whose death he witnessed in 
basic training, or evidence such as 
civilian police reports or statements 
from fellow service persons and family 
members who may have knowledge of the 
veteran's claimed in-service experiences. 

2.  The veteran should be given another 
opportunity to specify dates and places 
of in-service treatment for broken ribs.  
The RO should take appropriate action to 
obtain any necessary release and to 
request records from sources identified 
by the veteran.

3.  The RO should also attempt to obtain 
the veteran's service medical or 
personnel records from any alternate 
sources.  A response, negative or 
positive should be documented in the 
claims file.  

4.  The veteran should be requested to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for PTSD.  The RO should take the 
appropriate steps to assist the veteran 
in obtaining any identified records, 
specifically from the Rockford Vet 
Center, the VA Primary Clinic in 
Rockford, and the VA Hospital in Madison, 
which are not already in the claims file.

5.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

6.  Thereafter, the RO should conduct any 
additionally-indicated development, to 
include affording the veteran any 
contemporary examinations deemed 
necessary for the appropriate 
adjudication of his claims for service 
connection for PTSD.

7.  After completing the above, the 
veteran's service connection claims 
should be re-adjudicated, based on the 
entirety of the evidence, to include the 
April 2004 treatment record from the 
Rockford VA Medical Center.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


